Citation Nr: 0907136	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-19 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, claimed as low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1984 to 
October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  That decision denied service connection for 
low back pain.  The Board requested Veterans Health 
Administration (VHA) opinions as to the existence and 
etiology of a low back disorder in June and September 2008.  
Those opinions were received in July and October 2008 and are 
of record.   


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran has 
a low back disability manifested by degenerative changes in 
the lumbar spine.    

2.  The competent medical evidence indicates that the low 
back disability occurred as the result of in-service 
injuries.  


CONCLUSION OF LAW

Residuals of low back injuries manifested by degenerative 
changes in the lumbar spine were incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

For reasons discussed more fully below, the Board is granting 
the Veteran's claim of entitlement to service connection for 
a low back disorder.  Consequently, any breach of either VA's 
statutory duty to notify or to assist under the Veteran's 
Claims Assistance Act cannot be considered prejudicial to the 
Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); and Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  Further discussion of VA's duties to 
notify and to assist as they pertain to the Veteran's claim 
of entitlement to service connection for a low back disorder 
is unnecessary at this time.

Legal Criteria
 
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002). 
 
Analysis
 
The Board first acknowledges that the medical evidence 
establishes that the Veteran experienced several in-service 
back injuries, namely two motor vehicle accidents and two 
other injuries discussed below.  An emergency care treatment 
record from August 1985 shows the Veteran was seen for mid-
back trauma after the first motor vehicle accident.  A 
treatment record from August 1989 indicates the Veteran 
sustained an injury to the mid-back while getting off a 
truck.  The Veteran sought treatment for low back pain in 
November 1994 after injuring his back while pulling on a tent 
the previous day.  An emergency care note from October 1996 
shows the Veteran sought treatment for neck pain after 
sustaining an injury in a September 1996 motor vehicle 
accident.  

The Veteran's service treatment records show that the Veteran 
complained of ongoing lower back pain and sought treatment 
for such symptoms on multiple occasions from August 1985 to 
June 2004.  Assessments by medical examiners during that 
period include hemithorax trauma, muscle spasm, mild low back 
pain, paraspinous muscle strain, and right sacroiliac joint 
dysfunction.  

The Veteran underwent a VA spine examination in November 
2004.  Based on his examination of the Veteran, the examiner 
noted an assessment of intermittent low back pain without 
objective findings.  However, additional medical evidence 
pertaining to the Veteran's claimed low back disorder has 
been associated with the claims folder that was not of record 
at the time of the November 2004 VA examination.  In a June 
2006 statement in support of his claim, the Veteran argued 
that a recent x-ray, taken within one year of separation, 
showed degenerative disc changes.  He added that no x-ray was 
taken during his November 2004 VA examination.  He submitted 
a March 2006 VA radiological report, which showed impressions 
of degenerative disc disease and degenerative joint disease 
of the lumbar spine.    

After the Board's requests for opinions, two VHA health care 
professionals agreed as to the etiology of the Veteran's 
current back conditions.  In a July 2008 opinion, Dr. 
McMaster stated that based on the documented history of low 
back pain problems over a protracted time while on active 
duty, and upon findings of lumbar spine degeneration in the 
2006 x-rays, he believed that the Veteran's low back disorder 
was likely related to his active duty service.  Dr. McMaster 
noted the 2006 x-rays showed chronic changes that probably 
accumulated over a period of many years and would have been 
identifiable during active duty if an x-ray had been taken.  
In Dr. Murthy's October 2008 opinion, he stated that, with a 
reasonable degree of medical certainty, the Veteran's low 
back pain was causally related to his activities in military 
service.  

These opinions are highly probative and in favor of the 
Veteran's claim, and the record contains no competent medical 
evidence to the contrary.  As the Veteran demonstrates a 
current low back condition that has been linked by competent 
medical evidence to his period of active military service, 
the Board finds that service connection for a low back 
disorder is warranted.         


ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


